Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 09, 2018

The Court of Appeals hereby passes the following order:

A19A0435. ROBERT JEROME RANDOLPH v. THE STATE.

      Robert Jerome Randolph entered a plea of guilty to family violence aggravated
assault and possession of a firearm by a convicted felon on May 18, 2011. He was
sentenced to twenty years, five years in prison with the balance of fifteen years to be
suspended. On November 7, 2017, the superior court entered an order revoking ten
years of Randolph’s suspended sentence after the State proved that he violated the
terms of his suspended sentence and committed the new offense of aggravated
assault. Randolph filed his notice of appeal on January 25, 2018, challenging the trial
court’s order. We lack jurisdiction.
      Orders revoking a suspended sentence are directly appealable. See Oliver v.
State, 305 Ga. App. 779, 779 n. 1 (700 SE2d 861) (2010). However, a notice of
appeal must be filed within 30 days of entry of the order sought to be appealed.
OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is an absolute
requirement to confer jurisdiction on this Court. Rowland v. State, 264 Ga. 872, 872
(1) (452 SE2d 756) (1995). Randolph did not file his notice of appeal until 79 days
after entry of the order he seeks to appeal. Accordingly, the appeal is DISMISSED
for lack of jurisdiction.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 11/09/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.